Title: To George Washington from de Grasse, 15 March 1784
From: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de (marquis de Tilly)
To: Washington, George



My Dear General
L’Orient [France] the 15th March 1784

I can not at this time answer the friendship with which you honor me unless it is by a proof of my confidence in you and I give it with pleasure.
I have the honor to send to you the memorials which I have submitted to the consideration of the Court Martial for their better information of my conduct.
The sincere desire I have to make you judge of this affair induces me to deviate from the order I have received not to communicate those memorials in print. I request you not to shew them to any body, or if you think proper to make use of them I wish you would have them transcribed.
I hope, my dear General that when you have read them with attention, you will be sensible that I have not deserved that you should change your opinion of me; But that all my fault on the 12th day of April 1782 was being unfortunate.
The Court martial assembled in this place for the determination of this affair will, I hope, determine soon.
I request your leave, my dear General to acquaint you with the issue whatsoever it may be.
I am waiting to hear from you with that impatience arising from the most sincere friendship; Do me the favour to let me hear from you the soonest possible. Depend always on the tender and respectful attachment with which I have the honor to be My Dear General Your Excellency’s Most obedient Humble Servant

The Count De Grass.Associated in the Cincinnati

